Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The claim to priority as a 371 filing of PCT/EP2018/052170 filed on January 29, 2018, which claims benefit to DE 202017100453.8 filed on January 27, 2017 is acknowledged in the instant application.
Information Disclosure Statement
The Information Disclosure Statement filed on July 25, 2019 has been considered by the Examiner.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: allowance of claims 1-22 is indicated because the prior art of record does not show or fairly suggest “lateral insulator panels are arranged on both sides of the conveyor belt on the inner side of the side walls, wherein the conveyor profiles extend up to a slight distance away from the lateral insulator panels and the electrodes are arranged in matching recesses of the lateral insulator panels, which are open toward the opposite electrode, wherein the electrodes protrude beyond or lie behind the surfaces of the lateral insulator panels by a maximum of 20 mm” incorporated with all other limitations as claimed in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Loring et al. (US Pat. 3,532,848)
Brun et al. (US Pat. 4,910,371)
Bridges et al. (US Pat. 5,476,634)
Hasegawa et al. (US Pat. 6,497,839)
Meldrum (US Pat. 6,537,600)
Lagunas-Solar et al. (US Pub. 2006/0024195)
Murphy (US Pub. 2009/0246073)
Hukelmann (US Pub. 2014/0287112)
Bhaskar et al. (US Pub. 2018/0368451)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828. The examiner can normally be reached Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        7/13/2022
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761